Title: From John Adams to Charles Thomson, 6 January 1823
From: Adams, John
To: Thomson, Charles



dear Sir
Quincy January 6th. 1823

Col: Pickering has sent me in your name your Synopsis of the four Evangelists, The whole of which has been read to me, except the notes, I cannot delay to express my gratitude for your Rememberance of me, and for this rich present, It is much more intelligable to me than King James translation—
I know of no Man who has spent the last thirty years of a long life in so much serenity, industry and utility as you have, Your translation of the Septuagint, your three translations of the new Testament, and this last effort the Synopsis, will raise a Monument to your name which can never perish but with religion and learning; What can be the reason that the Septuagint has never been translated into English before yours, at least I am so little of a learned Man, as never to have heard of any, I am ashamed to tell you, how idle, and inane, my Life has been, in comparison for the last five and twenty years Though you are six or seven years older, my tran The transit will be made before yours, by your friend and most humble Servant
John Adams